Citation Nr: 1441529	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, including functional bowel syndrome, to include as secondary to the service-connection psychiatric disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and S.B.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989 and from February 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned at a May 2010 videoconference hearing.  The hearing transcript is of record.

The Board notes that in a December 2011 rating decision, the RO granted service connection for anxiety disorder with depressive disorder.  This was a full grant of the benefit sought with regard to the issue of entitlement to service connection for an acquired psychiatric disorder.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In October 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

The reopened claim for service connection for a functional bowel syndrome and the claim for service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 1996, the RO denied the Veteran's claim for service connection for functional bowel syndrome.

2.  The evidence associated with the claims file subsequent to the January 1996 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a gastrointestinal disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a gastrointestinal disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, including functional bowel syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claims for service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder and MDD and service connection for a stomach condition.  Therefore, no further development under the VCAA is required with respect to those claims to reopen.  With respect to the reopened claim for service connection for a gastrointestinal disorder, the Board has determined that further development of the record is warranted so this matter is addressed in the remand that follows the order section of this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Analysis

In a January 1996 rating decision, the RO denied entitlement to service connection for functional bowel syndrome, based on a finding that the disorder was not incurred in or caused by service.  The Veteran did not file an appeal and the decision became final.  

The pertinent evidence added to the record since the January 1996 denial includes the transcript of the Veteran's June 2010 Video Conference hearing, during which he testified that he started having symptoms of chronic diarrhea during service, and that he sought treatment for his gastrointestinal issues within a year or two of his discharge.  He also reported that he believed his claimed bowel syndrome may be secondary to his now service-connected psychiatric disorder, in that his symptoms such as diarrhea were worse when he experienced increased anxiety.  See June 2010 Video Conference hearing transcript.
 
The Board finds that the above-noted evidence constitutes new and material evidence, as it relates directly to the question of whether the Veteran's claimed functional bowel syndrome is related to his active military service.  Moreover, in conjunction with the evidence of record showing that the Veteran has received current treatment for watery stools and diarrhea, and in light of the fact that the Veteran has been service-connected for a psychiatric disability, namely anxiety disorder with depressive disorder, the evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a stomach condition is reopened.  


ORDER

New and material evidence has been presented, and the claim for service connection for functional bowel syndrome, is reopened; the appeal is granted to this extent only.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current gastrointestinal disorder, namely functional bowel syndrome, related to his active military service or now service-connected psychiatric disorder.  

As noted above, the Veteran reported during his June 2010 Board hearing that he started having symptoms of chronic diarrhea during service, and that he sought treatment for his gastrointestinal issues within a year or two of his discharge.  However, service treatment records are negative for any evidence of gastrointestinal symptoms or a gastrointestinal disorder during service or at the time of the Veteran's discharge from service.

The post-service medical evidence of record shows that the Veteran was first treated privately for gastrointestinal symptoms, including stomach cramping, abdominal pain, nausea, intermittent diarrhea, dark-colored stools, and bloody stools, in 1992, which he reported had been present for over nine years.  He was diagnosed with viral gastroenteritis and functional bowel condition.  

During a May 1995 VA examination, the Veteran reported experiencing episodes of very loose diarrhea with a cramping sensation and three to four bowel movements per day, several times a month, which lasted for one or two days.  He was diagnosed with recurrent diarrhea, etiology unknown.

Private treatment records from the Columbia Park Medical Group show that the Veteran was treated in May 2003 for complaints of diarrhea for 10 days and watery, bloody stools three times a day.  He was diagnosed with diarrhea.
The Veteran was diagnosed with functional bowel syndrome in 1992, just a little more than a year after his discharge from service.  However, there is no medical opinion of record addressing the etiology of the currently diagnosed gastrointestinal disability.

The Veteran also contends that his functional bowel syndrome is secondary to secondary to his now service-connected psychiatric disorder, in that his symptoms such as diarrhea were worse when he experienced increased anxiety.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  There is currently no medical opinion of recording addressing the Veteran's claim that his gastrointestinal disorder is related to his service-connected anxiety disorder with depressive disorder.

In light of the Veteran's contentions and the evidence of record, a VA examination and opinion are needed to determine the etiology of any current gastrointestinal disorder, including functional bowel syndrome.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran also contends that his currently diagnosed low back disability, namely degenerative disc disease and degenerative joint disease L5-S1, is related to his active military service.

Service treatment record show that the Veteran was seen three times for complaints of low back pain.  No trauma was reported, and he was only found on examination to have tenderness on palpation.  No chronic low back disability was diagnosed.  A July 1998 X-ray report revealed mild scoliosis convex to the left in the lumbosacral area.  In-service physical examination in February 1989 and March 1991 are negative for any evidence of a low back disability.  

Private treatment records show that the Veteran was seen in June 1990 with complaints of low back pain, which he attributed to scoliosis.  He was noted to be wearing a shoe lift for a reported leg length discrepancy, and was instructed to discontinue use of the orthotic.  He was not seen again until June 1992, at which time, he reported back pain following a work-related injury.  In February 1995, the Veteran was seen for a strained upper right back after lifting a garage door and feeling a pull.  In December 1996, he was seen for back pain after shoveling snow and pushing a car a few days earlier.  In October 1998, he was seen for back pain that he had for about two months.  He reported at that time that he had a patient who weighed over 500 pounds that he was required to do a lot of maneuvering with.  He was diagnosed with acute low back pain without radiculopathy with disc space narrowing at L5-S1.  Lumbar spine X-ray in December 1998 showed narrowing of the L5-S1 disc space with vacuum disc phenomenon.  Private treatment records also show that the Veteran was diagnosed by X-ray with mild degenerative disc disease to the L5 interspace in April 2007.  

The Veteran was afforded a VA examination in November 2010 in accordance with the Board's October 2010 remand.  He complained of low back pain, with onset during active military duty around 1987.  He reported that he believed his injury was due to repetitive lifting as a medic.  The examiner noted the Veteran's in-service treatment for low back pain, as well as his numerous post-service back injuries and treatment, and opined that there was no medical evidence supporting a claim that the Veteran may have developed chronic back pain as a result of his military service.  He specifically noted that the Veteran had numerous injuries that include, but are not limited to, a June 1992 work-related injury, a December 1996 motor vehicle accident in which he chipped his C6 vertebra, a February 1995 injury where he strained his upper back after lifting a garage door, a December 1996 injury to the back after shoveling and pushing a car, and an October 1998 injury sustained while working with a 500 pound patient as an LPN.  The examiner also noted that the Veteran was never seen for chiropractic care or physical therapy for years after his discharge.  As such, he concluded that there was no evidence that a chronic back condition developed as a result of his military service.  Therefore, he opined that there is less than a 50 percent probability that the Veteran's back condition was incurred during his military service.

The Veteran's representative argues, and the Board agrees, that the November 2010 VA examiner's opinion is inadequate, in that she did  not offer an opinion as to whether any post-service back injury could have aggravated the Veteran's back condition in service.  In this regard, as noted above, service treatment records show that the Veteran was seen three times in service for complaints of low back pain, and a July 1998 X-ray report revealed mild scoliosis convex to the left in the lumbosacral area.  The Board finds that the November 2010 examiner's opinion is considered incomplete and therefore, inadequate for rating purposes.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  

Accordingly, a remand for a new examination and medical opinion as to the etiology of any currently demonstrated low back disability is necessary.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present gastrointestinal disorder, including functional bowel syndrome.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All necessary tests should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed gastrointestinal disorder, including functional bowel syndrome, is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed gastrointestinal disorder, including functional bowel syndrome, was caused or aggravated by his service-connected anxiety disorder with depressive disorder.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present low back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All necessary tests should be accomplished.  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back disability, is etiologically related, in whole or in part, to the Veteran's active service.

The examiner is specifically requested to discuss whether any pre-existing in-service back condition was aggravated by the Veteran's post-service back injuries.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

3.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


